NUMBERS 13-12-00014-CR, 13-12-00015-CR,
                       & 13-12-00016-CR

                                COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG

                       IN RE GLENN EDWARD CHAMPAGNE


                          On Petition for Writ of Mandamus.


                             MEMORANDUM OPINION
              Before Justices Rodriguez, Benavides, and Perkes
                      Memorandum Opinion Per Curiam1

       Relator, Glenn Edward Champagne, proceeding pro se, filed a petition for writ of

mandamus in the foregoing causes on January 12, 2012, through which he seeks to

compel the Honorable Buddie J. Hahn, Judge of the 260th District Court of Orange




       1
          See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is
not required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
County, Texas, to grant credit for time served.                 Relator further seeks additional

unspecified relief regarding various different underlying trial court causes. 2

                                   I. TERRITORIAL JURISDICTION

       This Court’s original jurisdiction is governed by section 22.221 of the Texas

Government Code.          See TEX. GOV’T CODE ANN. § 22.221 (West 2004).                       Section

22.221(b) expressly limits the mandamus jurisdiction of the courts of appeals to writs of

mandamus issued against “a judge of a district or county court in the court of appeals’

district” or against a “judge of a district court who is acting as a magistrate at a court of

inquiry . . . in the court of appeals district.” See id. § 22.221(b).

       The trial court causes of action at issue in these proceedings arise from Orange

County and Jefferson County. Neither Orange County nor Jefferson County are located

within the territorial jurisdiction of this Court. See TEX. GOV’T CODE ANN. § 22.201(n)

(West Supp. 2010). Accordingly, we do not have territorial jurisdiction to grant the

requested relief. See id. § 22.221(b).

                                  II. ENFORCEMENT JURISDICTION

       Relator has appealed his criminal conviction in trial court cause number D-

100387-R, and his appeal from that conviction was transferred to this Court from the

Ninth Court of Appeals by the Texas Supreme Court as part of its docket equalization

activities. See id. § 73.001 (West 2005). This appeal has been docketed herein as

cause 13-11-00657-CV. Relator is represented in that appeal by appointed counsel.

       2
         Relator’s petition for writ of mandamus raises issues pertaining to trial court cause number D-
100387-R in the 260th District Court of Orange County, Texas, appearing in appellate cause number 13-
12-00014-CR; trial court cause number C-159866 in the 317th District Court of Jefferson County, Texas,
appearing in appellate cause number 13-12-00015-CR; and trial court cause number D-100390-R in the
260th District Court of Orange County, Texas, appearing in appellate cause number 13-12-00016-CR.
The Honorable Buddie J. Hahn is the Presiding Judge of the 260th District Court of Orange County,
Texas, and the Honorable Larry Thorne is the Presiding Judge of the 317th District Court of Jefferson
County, Texas.

                                                   2
       It is unclear whether, or to what extent, the actions complained of in this

mandamus proceeding are ancillary to or related to relator’s criminal appeal pending in

this Court.   See generally In re Richardson, 252 S.W.3d 822, 830 (Tex. App.—

Texarkana 2008, orig. proceeding). We have the statutory authority to issue all writs

necessary to enforce our jurisdiction.      See id. § 22.221(a); In re Richardson, 327
S.W.3d 848, 851 (Tex. App.—Fort Worth 2010, orig. proceeding); In re Phillips, 296
S.W.3d 682, 684 (Tex. App.—El Paso 2009, orig. proceeding). However, relator has

not shown that his requested relief is necessary to enforce the jurisdiction of this Court

insofar as it pertains to his appeal. See id. § 22.221(a).

       Moreover, relator is represented by appointed counsel in his appeal and is not

entitled to hybrid representation. See Robinson v. State, 240 S.W.3d 919, 922 (Tex.

Crim. App. 2007); Patrick v. State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995).

Because relator has counsel, we do not address the merits of his pro se mandamus

petition. Moreover, we note that the trial court is entitled to look solely to counsel and is

not required to rule on pro se motions or petitions filed in a criminal proceeding in which

the defendant is represented by counsel. See Robinson, 240 S.W.3d at 922; Patrick,
906 S.W.2d at 498.

                                   III. BURDEN OF PROOF

       It is relator’s burden to properly request and show entitlement to mandamus

relief. Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.—Houston [1st Dist.] 1992, orig.

proceeding) (“Even a pro se applicant for a writ of mandamus must show himself

entitled to the extraordinary relief he seeks.”). In addition to other requirements, relator

must include a statement of facts supported by citations to “competent evidence



                                             3
included in the appendix or record,” and must also provide “a clear and concise

argument for the contentions made, with appropriate citations to authorities and to the

appendix or record.” See generally TEX. R. APP. P. 52.3. In this regard, it is clear that

relator must furnish an appendix or record sufficient to support the claim for mandamus

relief. See id. R. 52.3(k) (specifying the required contents for the appendix); R. 52.7(a)

(specifying the required contents for the record).

       In the instant case, relator’s petition for writ of mandamus fails to meet the

foregoing requirements and is defective. Accordingly, relator has failed to meet his

burden of proof to obtain relief.

                                     IV. CONCLUSION

       The Court, having examined and fully considered the petition for writ of

mandamus and the applicable law, is of the opinion that relator has not met his burden

to obtain mandamus relief. State ex rel. Young v. Sixth Judicial Dist. Court of Appeals

at Texarkana, 236 S.W.3d 207, 210 (Tex. Crim. App. 2007). Specifically, relator has not

shown either that this Court has jurisdiction to address his complaints or that any of the

requested relief is necessary to enforce our jurisdiction over his pending appeal.

Accordingly, relator’s petition for writ of mandamus in each of these causes is

DISMISSED FOR WANT OF JURISDICTION. See TEX. R. APP. P. 52.8(a).




                                                       PER CURIAM

Do not publish. TEX. R. APP. P. 47.2(b).

Delivered and filed this the
17th day of January, 2012.



                                             4